Citation Nr: 1431463	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-42 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.

3.  Entitlement to an increased rating for a right knee disability, rated as noncompensably disabling for chondromalacia with instability and 10 percent disabling for degenerative changes, to include restoration of a 20 percent rating for instability from June 1, 2009.

4.  Entitlement to an increased rating for a left knee disability, rated as noncompensably disabling for chondromalacia with instability and 10 percent disabling for degenerative changes, to include restoration of a 10 percent rating for instability from June 1, 2009.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970 and from December 1971 to November 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008, March 2009, and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issues were remanded for further development in May 2011.

In a June 2012 rating decision, the Veteran was granted a higher rating of 30 percent for PTSD.

In addition to a paper claims file, there is a Virtual VA and VBMS electronic file.  The Board has reviewed both files prior to reaching this decision.

The issues of a higher disability rating in excess of 50 percent for PTSD; an increased rating for a right knee disability, rated as noncompensably disabling for chondromalacia with instability and 10 percent disabling for degenerative changes, to include restoration of a 20 percent rating for instability from June 1, 2009; an increased rating for a left knee disability, rated as noncompensably disabling for chondromalacia with instability and 10 percent disabling for degenerative changes, to include restoration of a 10 percent rating for instability from June 1, 2009; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From the beginning of the initial period of the appeal, the service- connected PTSD is shown to have been manifested by disability picture that more nearly resembles that of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent rating for the service-connected PTSD were met, beginning on November 21, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in January 2009 prior to the initial adjudication of his claim in a July 2008 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  He also received notice pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The Veteran was afforded a VA examination in February 2009 and June 2011.  These examinations are adequate for the assignment of a 50 percent rating without further examination, because it provides evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, diagnostic assessments, and a medical opinion regarding the severity of his PTSD symptomatology.  However, the Board is remanding the issue of a rating in excess of 50 percent for PTSD for another examination in light of the fact that the medical evidence is inadequate to award a higher rating beyond 50 percent.  [The Board split the issue in light of the Veteran's recent diagnosed lung cancer and is granting what it can based on the current evidence of record].

Further, the Veteran testified at a Board hearing that focused on the elements necessary to substantiate his higher rating claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013) and that the Board can adjudicate the claim based on the current record.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA medical records, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


PTSD

The Veteran filed a claim for service connection for PTSD in November 2008.  He was granted service connection and an evaluation of 10 percent, effective November 21, 2008.  In July 2012, his initial rating for PTSD was increased to 30 percent, effective November 21, 2008.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R, Part 4.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet App 119 (1999).  Therefore, in matters concerning an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson, 12 Vet. App. 125-26.  The Court since has extended this practice even to cases that do not involve initial ratings, so also established ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  Under these criteria, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.  The nomenclature employed in the portion of VA's Rating Schedule addressing service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent and representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Higher scores correspond to better functioning of the individual.

According to the DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type, frequency, and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Applying these criteria to the facts of this case, the Board finds that the Veteran's PTSD warrants the assignment of at least a 50 percent rating.  

A February 2009 VA examination reflects difficulty with sleep, bad dreams (at least 6 times yearly), disturbing nightmares (that caused suicidal thoughts that passed with prayer and support), intrusive thoughts (with triggers) easily startled by loud noises, uncomfortable in crowds and tends to shop and dine during off-peak hours, hypervigilance, and irritability (but less irritated now than in the past due to be involved in church; having a close church family; and developing better coping mechanisms).  The Veteran lived alone and has been married and divorced twice.  He socializes with family and friends.

Upon mental status examination, his eye contact was good, speech was normal, mood euthymic, and affect was appropriate to content.  There were no confusions, hallucinations, delusions, and he was oriented to all spheres.  His insight and judgment were adequate.  He denied any suicidal or homicidal ideation at present.  The Veteran had contemplated suicide in November 2008 (i.e., "a fake hunting accident"), but developed coping skills with the help of his preacher.

The examiner diagnosed the Veteran with PTSD with "mild" symptomatology that would not preclude employment or cause an impact on social functioning.  The Veteran worked 40 years as a truck driver and was retired in June 2008.  He was able to complete activities of daily living.  The Veteran described his social activities as fishing, watching basketball games, and hunting.  The Veteran denied drugs and alcohol use.  The Veteran was assigned a GAF score of 58, indicative of moderate impairment.

A VA hospital psychiatric evaluation reflects complaints of nightmares, avoidance behaviors, and intrusive thoughts.

A March 2009 VA treatment records reflects a GAF score 65 with no depression, but significant difficulty interacting with others. 

A May 2009 VA psychological assessment reflects complaints of recent depression.  He reported that he had suicidal ideation last year, but was "turning it over to God" as a barrier to suicide.  He also stated he had a close relationship with his charge and his pastor.  He removed all firearms from his house, but denied any present suicidal and homicidal ideation.  He reported seeking mental health treatment in November 2008 and began taking medication in December 2008.  He reported improvement with sleep, but had nightmares.  The Veteran had a history of difficulty holding jobs due to frustration.  He has only had one significant relationship and reported to be unable to sustain a meaningful relationship due to his desire to be alone.  Upon mental status examination, he had adequate social skills, hygiene, and grooming.  His mood appeared worried with congruent affect.  His speech was normal in rate, tone, and volume.  Speech content was logical and goal-directed.  There was no evidence of psychosis.  Psychomotor activity was within normal limits.  Insight was grossly intact.

An April 2011 VA treatment records reflects a GAF score of 55 and reflects complaints of irritability.  The VA examiner stated that the Veteran was a very straight historian and did not over report symptoms.  He was casually dressed and groomed.  He had good affective range, but was intense.  His thoughts were logical and goal-directed with no thoughts of suicide.

A June 2011 VA examination reflects that the Veteran was taking Citalopram and Zolpidem.  He was causally groomed and fully cooperative.  His speech was within normal limits with regard to rate and rhythm.  His mood was euthymic and affect was appropriate to content with some depression.  His thought processes and associations were logical and tight.  No loosening of associations or any confusion.  His memory was grossly intact and he was oriented in all spheres.  He did not report hallucinations.  His insight and judgment were adequate.  He denied suicidal intent but reported ideation.  He denied homicidal ideation.  He was competent for VA purposes and no need of psychiatric hospitalization at that time.  The examiner reported that the symptoms were "mild," occurring once per month and did not find evidence of PTSD symptoms that precluded employment.  He did report some social isolation.  The Veteran was assigned a GAF score of 60.

The Veteran's PTSD approximates the criteria for a 50 percent rating because he has occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of mood and sleep disturbance.  For example, he was described as having the following symptoms: frustration, nightmares, sleep disturbance, socially isolative, detachment, hypervigilance, hyper-startle response, and suicidal ideation.  He also has difficulty in establishing and maintaining effective work and social relationships, as evidenced by his GAF scale scores from 55, 58, 60, and 65 showing, at least some, moderate impairment in social and occupational functioning and his admission that he socially isolates himself because of his mood.

Accordingly, on this record, the Board finds that the initial rating of 50 percent for the service-connected PTSD beginning on November 21, 2008 is warranted (and on remand will assess whether a higher rating is warranted).


ORDER

Entitlement to a 50 percent initial rating for PTSD is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Another VA examination is required to assess the current severity of his PTSD and address the impact that all of the service-connected disabilities have on the Veteran's ability to work.

In addition, updated medical information concerning the service- connected PTSD and bilateral knee disability are needed.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to obtain all treatment records received by the Veteran for his service- connected PTSD and bilateral knee disability that are not currently associated with the claims file.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After the above has been completed, schedule the Veteran for appropriate examinations.  The selected examiners should be qualified and should not be the VA examiner who conducted the prior examinations.  The claims file must be provided to the examiners for review.  The examiners should obtain a complete occupational history from the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examinations, the examiners should address the following:

(a) Evaluate the current nature and severity of the Veteran's service-connected PTSD.

(b) Identify and evaluate the nature and severity of the Veteran's service-connected bilateral knee disabilities.

(c) Discuss the effects of the service-connected disabilities, alone and in combination, have on the Veteran's ability to secure and follow substantially gainful employment.  A complete work history and educational history must be reported.  The examiner must specifically comment on the Veteran's level of education.

A complete rationale must be provided for any opinions expressed.

3. Upon completion of the above, readjudicate the issues on appeal.  If warranted (i.e., the Veteran fails to meet the requirements of 38 C.F.R. § 4.16(a)), the AMC/RO should submit the issue of entitlement to a TDIU to the Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) only.  An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).

4. After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC). Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


